Citation Nr: 0938807	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for papillary thyroid 
cancer due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to November 
1995. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In July 2007, a videoconference hearing before the 
undersigned Acting Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the Board remanded the Veteran's claim to 
determine if the Veteran was exposed to ionizing radiation, 
and if not, to provide the Veteran with a VA examination to 
determine the nature and etiology of the Veteran's papillary 
thyroid cancer.  A February 2008 report from the Under 
Secretary of Health and an October 2008 report from the 
Proponency Office for Preventive Medicine state that the 
Veteran was not exposed to ionizing radiation.  However, the 
Veteran was not provided with a VA examination.  As the 
Board's November 2007 remand order has not been complied 
with, remand of the issue is necessary.  See Stegall v. West, 
11 Vet. App 268 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).  A VA examination is required 
in order to properly adjudicate the Veteran's claim for 
entitlement to service connection for papillary thyroid 
cancer on a direct basis under 38 U.S.C.A. § 1110 (West 2002) 
and 38 C.F.R. § 3.303 (2008).  


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should schedule the 
Veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
the Veteran's papillary thyroid cancer. 

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.  The examiner 
should note such review in the examination 
report or in an addendum.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner must provide an 
opinion as to whether there is at least a 
50 percent probability (at least as likely 
as not) that the Veteran's papillary 
thyroid cancer is etiologically related to 
active service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case, before the claims 
file is returned to the Board, if 
otherwise in order.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




